Order issued May 27, 2015




                                       S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                      ________________________________________

                                 No. 05-14-01481-CR
                                 No. 05-14-01482-CR
                      ________________________________________

                        BRANDON DEON WILLIAMS, Appellant

                                             V.

                          THE STATE OF TEXAS, Appellee


                                        ORDER

                         Before Justices Fillmore, Myers, and Evans

       Based on the Court’s opinion of this date, we GRANT the February 6, 2014 motion of

Michael Mowla for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk

of the Court to remove Michael Mowla as counsel of record for appellant. We DIRECT the

Clerk of the Court to send a copy of this order and all future correspondence to Brandon Deon

Williams, Bookin No. 14046619, Kays Tower, Dallas County Jail, P. O. Box 660334, Dallas,

Texas, 75266-0334.

                                                    / David Evans/
                                                    DAVID EVANS
                                                    JUSTICE